238 S.W.3d 603 (2007)
In re Todd-Warren ALTSCHUL.
No. 10-07-00202-CV.
Court of Appeals of Texas, Waco.
November 28, 2007.
Todd-Warren Altschul, Huntsville, TX, pro se.
John W. Segrest, McLennan County District Atty., Waco, TX, for Appellee/Respondent.
Before Chief Justice GRAY, Justice VANCE, and Justice REYNA.
(Chief Justice GRAY would have denied the petition for writ of mandamus, but because the writ of this Court was conditionally issued and because the Respondent and the real-party-in-interest have not responded as to why it has not been complied with, I am left with no option but to join in the issuance of the writ of mandamus).

ORDER
PER CURIAM.
In this original proceeding, we have conditionally granted mandamus relief to Relator Todd-Warren Altschul, who has now filed a "motion to enforce" our judgment. Altschul's motion asserts that Respondent, the Honorable Ralph T. Strother, Judge of the 19th District Court of McLennan County, apparently has not ruled on Altschul's application for writ of habeas corpus within thirty days of our September 26, 2007 opinion and judgment. See In re Altschul, 236 S.W.3d 453 (Tex.App.-Waco, 2007, orig. proceeding).
Our opinion stated:
Respondent is ordered to rule on Altschul's application for writ of habeas corpus within thirty days of the date of this opinion. The writ will issue only if Respondent does not timely act on the application.
Id.
Altschul's motion for actual issuance of the writ of mandamus is granted. The clerk is directed to issue the writ in accordance with our opinion dated September 26, 2007, and to deliver it to Respondent forthwith commanding him, not later than 5:00 o'clock p.m. on December 5, 2007, to rule on Altschul's application for writ of habeas corpus in Cause Number 2402-J, styled "In the Matter of Todd-Warren Altschul," now pending on the docket of the 19th District Court of McLennan County, Texas. The clerk shall attach a copy of this order to the writ of mandamus to be served on Respondent in accordance with this order.